DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to application number 16/802598 filed 02/27/2020

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. A claim can not depend from itself. Appropriate action is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 2, 5, 7-9, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moir (US 2011/0121003) in view of Haut (US 2010/0320727).

1, 17: Moir discloses a bulk fluid storage container comprising:

a fluid storage vessel 12 defining a sealed fluid storage volume for storing a fluid, the fluid storage vessel having a top port 64 for filling the fluid storage volume, one or more upper ports 88, 90 for venting the fluid storage volume to maintain an atmospheric pressure therein and one or more lower ports for draining the fluid storage volume ([0046], [0052]; fig. 6); and

a frame assembly including a lower frame member 36 arranged below the fluid storage vessel, an upper frame member 34 arranged above the fluid storage vessel and a plurality of post 38 circumscribing the fluid storage vessel and extending between the lower frame and the upper frame member, wherein the frame assembly provides an exoskeletal structure which surrounds the fluid storage vessel and is configured to support a second bulk fluid storage container in a vertically stacked relationship ([0050-0052]; fig. 1).

Moir fails to disclose multiple storage containers. Haut teaches first and second bulk fluid storage containers (fig. 36). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the storage assembly of Moir to include multiple assemblies since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

2: Moir-Haut discloses the bulk fluid storage container according to claim 1, wherein the lower frame member comprises a pair of tubular members 22 extending transversely between a pair of longitudinal rails, wherein the tubular members are configured to receive tines of a lifting fork [0050].

5: Moir-Haut discloses the bulk fluid storage container according to claims 1, wherein frame assembly comprises a ramped section 224 in a front-end region configured to facilitate loading and stacking of the second bulk fluid storage container onto the bulk storage container in the vertically stacked relationship (Haut; [0101]).

7-8: Moir-Haut discloses the bulk fluid storage container according to claim 1, further comprising a vent header configured to be coupled between at least one upper port of the bulk fluid storage container and at least one upper port of the second bulk fluid storage container stacked on top of the first bulk fluid container.

Fig. 32 of Moir shows the corner post extending above the upper frame beams. If stacked, a venting area would be created between the two containers. It is also noted that the second container has not been positively claimed.

9: Moir discloses the bulk fluid storage container according to claim 1, further comprising a vent pipe 92A coupled to at least one upper port and in fluid communication with the fluid storage volume for maintaining atmospheric pressure within the fluid storage volume [0093].

11: Moir discloses the bulk fluid storage container according to claim 1, wherein the fluid storage vessel comprises an internal baffle assembly vertically oriented in the fluid storage volume for reducing fluid sloshing and stabilizing the bulk fluid storage container when it is transported in at least a partially filled condition ([0007]; fig. 9).

Claim(s) 3, 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moir (US 2011/0121003) in view of Haut (US 2010/0320727) in view of Marcel (US 2009/0242576).

3, 6: Moir-Haut discloses the bulk fluid storage container according to claim 1, but fails to disclose upper and lower guide members. Marcel teaches wherein the frame assembly further comprises longitudinal rails 188 arranged on the lower frame member 156 and longitudinal guides 500 arranged on the upper frame member 252, wherein the longitudinal rails on the bulk fluid storage container are configured to cooperate with the longitudinal guides on the second bulk fluid storage container for aligning the first and second storage containers in the vertically stacked relationship (fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the frame of Moir to include the guide members of Marcel to assist in protecting the stored vessel.

10: Moir-Haut discloses the bulk fluid storage container according to claim 1, but fails to disclose a winch system. Marcel teaches wherein the frame assembly further comprises a winch coupling 141 formed in a recess of the fluid storage vessel and a coupling plate 400 with a catch configured to receive a hook 143 on a winch cable 146 (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the frame of Moir to include the winch assembly of Marcel to assist in transporting the stored vessel.


Claim(s) 4 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moir (US 2011/0121003) in view of Haut (US 2010/0320727) in view of Markham (US 2018/0251291).

4: Moir-Haut discloses the bulk fluid storage container according to claims 1, but fails to a wheel assembly. Markham teaches wherein the frame assembly comprises a first wheel assembly 160 extending from a first end of the lower frame member and a second wheel assembly 158 extending from the second end of the lower frame member to facilitate loading and stacking of the second bulk fluid storage container onto the first bulk storage container in the vertically stacked relationship (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the frame of Moir to include the wheel assembly of Markham to assist in transporting the tank. 

19: Moir-Haut discloses the bulk fluid storage container according to claims 17, but fails to a wheel assembly. Markham teaches wherein the frame assembly comprises a first wheel assembly 160 extending from a first end of the lower frame member and a second wheel assembly 158 extending from the second end of the lower frame member to facilitate loading and stacking of the second bulk fluid storage container onto the first bulk storage container in the vertically stacked relationship (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the frame of Moir to include the wheel assembly of Markham to assist in transporting the tank. 







Claim(s) 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moir (US 2011/0121003) in view of Haut (US 2010/0320727) in view of Coale (US 5,534,138).

12: Moir discloses the bulk fluid storage container according to claim 1, but fails to disclose a divider. Coale teaches wherein the fluid storage vessel is divided with at least one internal baffle plate 110 for separating the fluid storage volume into separate sections for storing diverse fluids (col. 5, ll. 56-67; fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tank of Moir to include the dividers of Coale to maintain the integrity of the stored product.

13: Moir discloses the bulk fluid storage container according to claim 1, but fails to disclose a divider. Coale teaches bulk fluid storage container according to claim 1, wherein the fluid storage container further comprises a level detection device 70 in communication with the fluid storage volume for indicating a fluid level within the fluid storage volume (col. 1, ll. 24-35). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tank of Moir to include the sensor devices of Coale to maintain the integrity of the stored product.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moir (US 2011/0121003) in view of Coale (US 5,534,138).

14: Moir discloses a stackable bulk fluid storage container comprising:

a frame assembly including a lower frame member 36 having longitudinal rails and an upper frame member 34 having longitudinal guides (upwardly extending corner posts), wherein the lower frame member is arranged in spaced relation to the upper frame member by a plurality of vertically extending posts 38 ([0050-0052]; fig. 1);

a fluid storage vessel 12 for storing a fluid including:

first and second end walls held in spaced relation by first and second side walls, a top wall and a bottom wall which defines a sealed fluid storage volume;

a baffle assembly including a plurality of baffle plates disposed in a space relationship in the fluid storage volume;

a fill port 64 disposed in an upper region of the fluid storage vessel and in fluid communication with the fluid storage volume for filling the fluid storage volume ([0046], [0052]; fig. 6);
wherein the frame assembly provides an exoskeletal structure surrounding the fluid storage vessel and is configured to support a second bulk fluid storage container in a vertically stacked relationship (fig. 1).

Moir fails to disclose ports extending from the end walls. Coale teaches a first port 30 formed through one of the first and second end walls in an upper region of the fluid storage vessel and in fluid communication with the fluid storage volume for venting the fluid storage volume to maintain an atmospheric pressure therein (fig. 2); and

a second port 60 formed through one of the first and second end walls in a lower region of the fluid storage vessel and in fluid communication with the fluid storage volume for draining the fluid storage volume (fig. 2). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tank of Moir to include the side ports of Coale to easily access the stored contents.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moir (US 2011/0121003) in view of Coale (US 5,534,138) in view of Markham (US 2018/0251291).

16: Moir-Coale discloses the bulk fluid storage container according to claims 14, but fails to a wheel assembly. Markham teaches wherein the frame assembly comprises a first wheel assembly 160 extending from a first end of the lower frame member and a second wheel assembly 158 extending from the second end of the lower frame member to facilitate loading and stacking of the second bulk fluid storage container onto the first bulk storage container in the vertically stacked relationship (fig. 1). Therefore, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the frame of Moir to include the wheel assembly of Markham to assist in transporting the tank. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RAVEN COLLINS/Examiner, Art Unit 3735     

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735